       2:18-cr-20020-CSB-EIL # 32      Page 1 of 2                                     E-FILED
                                                      Monday, 09 September, 2019 01:38:23 PM
                                                                  Clerk, U.S. District Court, ILCD

                      UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF ILLINOIS
                             URBANA DIVISION
____________________________________________________________________________
UNITED STATES OF AMERICA,                 )
                                          )
                  Plaintiff,              )
      v.                                  )     Case No. 18-CR-20020
                                          )
TIMOTHY A. COSMAN,                        )
                                          )
                  Defendant.              )

       ORDER APPROVING MAGISTRATE JUDGE RECOMMENDATION

      On March 27, 2019, a Report and Recommendation (#25) was filed by

United States Magistrate Judge Eric I. Long in the above cause. More than

fourteen (14) days have elapsed and no objections have been made. This court

therefore accepts the recommendation of the Magistrate Judge. Accordingly, the

defendant’s plea of guilty to Count 1 of the Indictment is accepted by the Court

and the defendant is adjudged guilty of Count 1 of the Indictment. A status

conference remains set for September 16, 2019 at 10:20 a.m. The sentencing

hearing will be reset at the status conference.

                    ENTERED this 9th day of September, 2019.


                               s/COLIN S. BRUCE
                              U.S. DISTRICT JUDGE
2:18-cr-20020-CSB-EIL # 32   Page 2 of 2
